—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 14, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. There is no merit to the defendant’s contention that the evidence failed to establish that the circumstances of his infant son’s death evinced a depraved indifference to human life (see, Penal Law § 125.25 [2]; People v Brammer, 189 AD2d 885; see also, People v Roe, 74 NY2d 20; People v Gomez, 65 NY2d 9; People v Register, 60 NY2d 270). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Pizzuto, Santucci and Joy, JJ., concur.